
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.8


HOSPIRA 2004 LONG-TERM STOCK INCENTIVE PLAN
(As Amended and Restated as of the Effective Date
and as further amended effective as of January 1, 2008)

SECTION 1
GENERAL

        1.1    Purpose, Effective Date and Term.    The purpose of this Hospira
2004 Long-Term Stock Incentive Plan (the "Plan") is to promote the longer-term
financial success of Hospira, Inc. (the "Company") and its subsidiaries by
providing a means to attract, retain and reward individuals who can and do
contribute to such success and to further identify their interests with those of
the Company's shareholders. The "Effective Date" of the Plan is the date on
which the shares of the Company are distributed to the shareholders of Abbott
Laboratories pursuant to the Separation and Distribution Agreement entered into
between the Company and Abbott Laboratories (the "Distribution"). The Plan shall
be unlimited in duration and, in the event of Plan termination, shall remain in
effect as long as any awards under it are outstanding; provided, however, that
no awards may be granted under the Plan after the ten-year anniversary of the
most recent approval of the Plan by the Company's shareholders: May 9, 2015.

        1.2    Administration.    The authority to control and manage the
operation of the Plan shall be vested in a committee of the Board (the
"Committee") in accordance with Section 6.1.

        1.3    Participation.    Each recipient of an Abbott Conversion Award as
described in Section 4 and each other employee or director of the Company or any
subsidiary of the Company who is granted an award in accordance with the terms
of the Plan shall be a "Participant" in the Plan. Awards under the Plan shall be
limited to employees and directors of the Company; provided, however, that an
award (other than an award of an ISO) may be granted to an individual prior to
the date on which he first performs services as an employee or director
(including individuals who it is anticipated will transfer from Abbott to the
Company within 24 months following the Distribution) provided that such award
does not become vested prior to the date such individual commences such
services.

        1.4    Definitions.    Capitalized terms in the Plan shall be defined as
set forth in the Plan (including the definition provisions of Section 9).

SECTION 2
AWARDS

        2.1    General.    Any award under the Plan may be granted singularly,
in combination with another award (or awards), or in tandem whereby the exercise
or vesting of one award held by a Participant cancels another award held by the
Participant. Each award under the Plan shall be subject to the terms and
conditions of the Plan and such additional terms, conditions, limitations and
restrictions as the Committee shall provide with respect to such award. Subject
to Section 2.3, an award may be granted as an alternative to or replacement of
an existing award under the Plan or any other plan of the Company or any
subsidiary or as the form of payment for grants or rights earned or due under
any other compensation plan or arrangement of the Company or its subsidiaries,
including without limitation the Hospira Non-Employee Directors' Fee Plan and
the plan of any entity acquired by the Company or any subsidiary. The types of
awards that may be granted under the Plan include:

        (a)    Stock Options.    A stock option represents the right to purchase
shares of Stock at an Exercise Price established by the Committee. Any option
may be either an incentive stock option (an "ISO") that is intended to satisfy
the requirements applicable to an "incentive stock option" described in
section 422(b) of the Code or a non-qualified option that is not intended to be
an ISO, provided, that no ISOs may be granted after April 15, 2014, which is the
ten-year anniversary

--------------------------------------------------------------------------------



of the earlier of the date of adoption or shareholder approval of the Plan.
Unless otherwise specifically provided by its terms, any option granted under
the Plan shall be a non-qualified option.

        (b)    Stock Appreciation Rights.    A stock appreciation right (a
"SAR") is a right to receive, in cash or Stock, an amount equal to or based upon
the excess of: (a) the Fair Market Value of a share of Stock at the time of
exercise, over (b) an Exercise Price established by the Committee pursuant to
Section 2.2.

        (c)    Stock Awards.    A stock award is a grant of shares of Stock or a
right to receive shares of Stock (or their cash equivalent or a combination of
both) in the future. Such awards may include, but shall not be limited to, bonus
shares, stock units, performance shares, performance units, restricted stock or
restricted stock units.

        (d)    Cash Incentive Awards.    A cash incentive award is the grant of
a right to receive a payment of cash, determined on an individual basis or as an
allocation of an incentive pool (or Stock having a value equivalent to the cash
otherwise payable) that is contingent on the achievement of performance
objectives.

        2.2    Exercise of Options and SARs.    An option or SAR shall be
exercisable in accordance with such terms and conditions and during such periods
as may be established by the Committee. In no event, however, shall an option or
SAR expire later than ten years after the date of its grant. The 'Exercise
Price' of each option and SAR shall not be less than 100% of the Fair Market
Value of a share of Stock. The payment of the Exercise Price of an option shall
be by cash or, subject to limitations imposed by applicable law, by such other
means as the Committee may from time to time permit, including, without
limitation, (i) by promissory note, (ii) by tendering, either actually or by
attestation, shares of Stock acceptable to the Committee, and valued at Fair
Market Value as of the day of exercise, (iii) by irrevocably authorizing a third
party, acceptable to the Committee, to sell shares of Stock (or a sufficient
portion of the shares) acquired upon exercise of the option and to remit to the
Company a sufficient portion of the sale proceeds to pay the entire Exercise
Price and any tax withholding resulting from such exercise or (iv) by any
combination thereof.

        2.3    No Repricing.    Except for adjustments pursuant to Section 3.4
(relating to the adjustment of shares), the Exercise Price for any outstanding
option may not be decreased after the date of grant nor may an outstanding
option granted under the Plan be surrendered to the Company as consideration for
the grant of a replacement option with a lower exercise price.

        2.4    Performance-Based Compensation.    Any award under the Plan which
is intended to be "performance-based compensation" within the meaning of
section 162(m) of the Code shall be conditioned on the achievement of one or
more objective performance measures, to the extent required by Code
section 162(m) as may be determined by the Committee.

        (a)    Performance Measures.    Such performance measures may be based
on any one or more of the following: earnings (e.g., earnings before interest
and taxes; earnings before interest, taxes, depreciation and amortization; or
earnings per share); financial return ratios (e.g., return on investment; return
on invested capital; return on equity; or return on assets); increase in
revenue, operating or net cash flows; cash flow return on investment; total
shareholder return; market share; net operating income, operating income or net
income; debt load reduction; expense management; economic value added; stock
price; and strategic business objectives, consisting of one or more objectives
based on meeting specific cost targets, business expansion goals and goals
relating to acquisitions or divestitures. Performance measures may be based on
the performance of the Company as a whole or of any one or more business units
of the Company and may be measured relative to a peer group or an index.

2

--------------------------------------------------------------------------------



        (b)    Partial and Over Achievement.    The terms of any such award may
provide that partial achievement or achievement in excess of the performance
measures may result in a payment or vesting based upon the degree of
achievement.

        (c)    Extraordinary Items.    In establishing any performance measures,
the Committee may provide for the exclusion of the effects of the following
items, to the extent identified in the audited financial statements of the
Company, including footnotes, or in the Management Discussion and Analysis
section of the Company's annual report: (i) extraordinary, unusual, and/or
nonrecurring items of gain or loss; (ii) gains or losses on the disposition of a
business; (iii) changes in tax or accounting principles, regulations or laws; or
(iv) mergers or acquisitions. To the extent not specifically excluded, such
effects shall be included in any applicable performance measure.

        2.5    Dividends and Dividend Equivalents.    Any award under the Plan,
including without limitation any option or SAR, may provide the Participant with
the right to receive dividend payments or dividend equivalent payments with
respect to Stock subject to the award, which payments shall be made currently or
credited to an account for the Participant, and may be settled in cash or Stock.

        2.6    Deferral of Payment.    To the extent permitted by the Committee
or the terms of any award under the Plan, a Participant may defer receipt of the
cash or Stock otherwise payable under the award and be credited with interest or
dividend equivalents with respect thereto; provided, however, that any award
otherwise payable in stock shall continue to be payable only in stock. Any
deferral election must be made prior to the calendar year for which the
particular award will be made, or within 30 days after the individual first
becomes a Participant in the Plan. Such election shall also specify the timing
and form of payment of any award, which election may be changed by a subsequent
election, provided the subsequent election is made at least 12 months before the
date of the first scheduled payment, if any, with respect to the award; the
subsequent election is not effective for at least 12 months after the date it is
made; and the first payment under the subsequent election must be delayed for at
least five years from the date the first payment would have been paid if the
subsequent election had not been made (other than an election relating to
payment on account of death or disability).

        2.7    Non-U.S. Awards.    The Committee may grant awards, in its sole
discretion, to employees and directors of the Company and its subsidiaries who
are residing in jurisdictions outside of the United States. For purposes of the
foregoing, the Committee may, in its sole discretion, vary the terms of the Plan
in order to conform any awards to the legal and tax requirements of each
non-U.S. jurisdiction where such individual resides. The Committee may, in its
sole discretion, establish one or more sub-plans of the Plan and/or may
establish administrative rules and procedures to facilitate the operation of the
Plan in such non-U.S. jurisdictions. For purposes of clarity, any terms
contained herein which are subject to variation in a non-U.S. jurisdiction and
any administrative rules and procedures established for a non-U.S. jurisdiction
shall be reflected in a written addendum to the Plan. To the extent permitted
under applicable law, the Committee may delegate its authority and
responsibilities under this Section 2.7 of the Plan to one or more officers of
the Company.

SECTION 3
SHARES SUBJECT TO PLAN

        3.1    Available Shares.    The shares of Stock with respect to which
awards may be made under the Plan shall be shares currently authorized but
unissued or currently held or, to the extent permitted by applicable law,
subsequently acquired by the Company as treasury shares, including shares
purchased in the open market or in private transactions.

        3.2    Share Limitations.    Subject to the following provisions of this
subsection 3.2, the maximum number of shares of Stock that may be delivered to
Participants and their beneficiaries under the Plan shall be equal to Thirty One
Million (31,000,000) shares of Stock (all of which may be granted as

3

--------------------------------------------------------------------------------




ISOs). The maximum number of shares of Stock that may be issued in conjunction
with awards other than options and SARS shall be 25% of that number of shares in
the immediately preceding sentence.

        (a)    Reuse of Shares.    To the extent any shares of Stock covered by
an award are forfeited or are not delivered to a Participant or beneficiary for
any reason, including because the award is forfeited or canceled, or is settled
in cash or used to satisfy the applicable tax withholding obligation, such
shares shall not be deemed to have been delivered for purposes of determining
the maximum number of shares of Stock available for delivery under the Plan

        (b)    Net Shares.    If the exercise price of any stock option granted
under the Plan is satisfied by tendering shares of Stock to the Company (either
actually or by attestation), only the number of shares of Stock issued net of
the shares of Stock tendered shall be deemed delivered for purposes of
determining the maximum number of shares of Stock available for delivery under
the Plan.

        3.3    Limitations on Grants to Individuals.    

        (a)    Options and SARs.    The maximum number of shares of Stock that
may be subject to options or SARs granted to any Participant during any calendar
year (excluding any awards intended to constitute Conversion Awards) shall be
One Million (1,000,000).

        (b)    Stock Awards.    The maximum number of shares of Stock that may
be subject to stock awards described under paragraph 2.1(c) which are granted to
any Participant during any calendar year and are intended to be
"performance-based compensation" (as that term is used for purposes of Code
section 162(m)), shall be Five Hundred Thousand (500,000).

        (c)    Cash Incentive Awards.    The maximum dollar amount that may be
payable to a Participant pursuant to cash incentive awards described under
paragraph 2.1(d) which are granted to any Participant during any calendar year
and are intended to be "performance-based compensation" (as that term is used
for purposes of Code section 162(m)), shall be Five Million Dollars
($5 million).

        (d)    Director Fees.    Other than with respect to initial grants to
new Directors or one-time grants due to extraordinary circumstances, the maximum
number of shares that may be covered by awards granted to any one individual
non-employee Director pursuant to Section 2.1(a) and 2.1(b) (relating to options
and SARs) shall be One Hundred Thousand (100,000) shares during any calendar
year under the terms of the Hospira Non-Employee Director's Fee Plan and the
maximum number of shares that may be covered by awards granted to any one
individual non-employee Director pursuant to Section 2.1(c) (relating to Other
Stock awards) shall be Fifty Thousand (50,000) shares during any calendar year
under the terms of the Hospira Non-Employee Director's Fee Plan. The foregoing
limitations shall not apply to cash-based director fees that the non-employee
Director elects to receive in the form of Stock or Stock Units.

        (e)    Dividend, Dividend Equivalents and Earnings.    For purposes of
determining whether an award is intended to be qualified as a performance-based
compensation, pursuant to the foregoing limitations of this Section 3.3, (i) the
right to receive dividends and dividend equivalents with respect to any award
which is not yet vested shall be treated as a separate award, and (ii) if the
delivery of any shares or cash under an award is deferred, any earnings,
including dividends and dividend equivalents, shall be disregarded.

        3.4    Corporate Transactions.    Subject to paragraphs (a) and
(b) below, in the event of a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination or exchange of shares), the Committee shall
adjust awards to preserve the benefits or potential benefits of the awards and
the Plan. The action required by the Committee may include: (i) adjustment of
the number and kind of shares which may be delivered under the Plan;

4

--------------------------------------------------------------------------------



(ii) adjustment of the number and kind of shares subject to outstanding awards;
(iii) adjustment of the Exercise Price of outstanding options and SARs; and
(iv) any other adjustments that the Committee determines to be equitable (which
may include, without limitation, (I) replacement of awards with other awards
which the Committee determines have comparable value and which are based on
stock of a company resulting from the transaction, and (II) cancellation of the
award in return for cash payment of the current value of the award, determined
as though the award was fully vested at the time of payment, provided that in
the case of an option or SAR, the amount of such payment may be the excess of
the value of the Stock subject to the option or SAR at the time of the
transaction over the Exercise Price).

        (a)    Notwithstanding any other provision of this Plan, including the
terms of any award granted hereunder, if the outstanding common shares of the
Company shall be combined, or be changed into, or exchanged for, another kind of
stock of the Company, into securities of another corporation, or into property
(including cash) whether through recapitalization, reorganization, sale, merger,
consolidation, spin-off, business combination or a similar transaction (a
"Transaction"), the Company shall cause its successor or acquiror (or ultimate
parent of any successor or acquiror), as applicable, to assume each stock option
and SAR outstanding immediately prior to the Transaction (or to cause new
options or rights to be substituted therefor). Pursuant to such assumed or
substituted option or rights, holders of such option or right shall thereafter
be entitled to receive, upon due exercise of any portion of the option or right,
(a) in the event of a Transaction in which the outstanding common shares of the
Company are combined, or changed into, or exchanged for, solely another kind of
stock of the Company or securities of another corporation (disregarding, for
this purpose, cash paid in lieu of fractional shares), the securities which that
person would have been entitled to receive for common shares acquired through
exercise of the same portion of such option or right immediately prior to the
effective date of such Transaction, and (b) in the event of a Transaction in
which the outstanding common shares of the Company are changed into, or
exchanged for, property (including cash) other than solely stock of the Company
or securities of another corporation (disregarding, for this purpose, cash paid
in lieu of fractional shares), securities the fair market value of which
immediately following the effective date of such Transaction (as determined by
the Committee) equals the fair market value (as determined by the Committee) of
the property which that person would have been entitled to receive for common
shares acquired through exercise of the same portion of such option or right
immediately prior to the effective date of such Transaction. In each case such
assumed or substituted option or right shall continue to be subject to the same
terms and conditions (including, without limitation, with respect to any right
to receive "replacement options" upon option exercise) to which it was subject
immediately prior to the Transaction. Notwithstanding the foregoing, with
respect to the substitution of a new option or SAR pursuant to a Transaction for
an outstanding option or SAR or the assumption of an outstanding option or SAR
pursuant to a Transaction, the ratio of the exercise price to the fair market
value of the shares subject to the option or SAR immediately after the
substitution or assumption must not be greater than the ratio of the Exercise
Price to the Fair Market Value of the shares subject to the option or SAR
determined as of the last trading day immediately before the substitution or
assumption.    

        (b)    Notwithstanding the immediately preceding paragraph, upon a
Transaction in which the outstanding common shares of the Company are changed
into, or exchanged for, property (including cash) other than solely stock of the
Company or securities of another corporation (disregarding, for this purpose,
cash paid in lieu of fractional shares) and which constitutes a Change in
Control, each holder of an option or SAR may elect to receive, immediately
following such Transaction in exchange for cancellation of any stock option or
SAR held by such person immediately prior to the Transaction, a cash payment,
with respect to each common share subject to such option or right, equal to the
difference between the value of consideration (as determined

5

--------------------------------------------------------------------------------






by the Committee) received by the shareholders for a common share of the Company
in the Transaction, less any applicable purchase price.    

        3.5    Delivery of Shares.    Delivery of shares of Stock or other
amounts under the Plan shall be subject to the following:

        (a)    Compliance with Applicable Laws.    Notwithstanding any other
provision of the Plan, the Company shall have no obligation to deliver any
shares of Stock or make any other distribution of benefits under the Plan unless
such delivery or distribution complies with all applicable laws (including,
without limitation, the requirements of the Securities Act of 1933), and the
applicable requirements of any securities exchange or similar entity.

        (b)    Certificates.    To the extent that the Plan provides for the
issuance of shares of Stock, the issuance may be effected on a non-certificated
basis, to the extent not prohibited by applicable law or the applicable rules of
any stock exchange.

SECTION 4
ABBOTT CONVERSION AWARDS

        4.1    General.    Certain employees transferred to the employ of the
Company and its subsidiaries have received awards under the Plan ("Conversation
Awards") as of the Effective Date as replacement awards for awards granted under
the Abbott Laboratories 1996 Incentive Stock Program and the Abbott Laboratories
1991 Incentive Stock Program (the "Abbott Plans") and cancelled in connection
with the Distribution. The number of such Conversion Awards has been determined
by applying a conversion ratio established by the committee administering the
Abbott Plans in accordance with the terms of such plans on a basis intended to
be consistent with Section 424 of the Code and applicable accounting principles.

        4.2    Share Limitations.    Conversion Awards shall be taken into
account in applying the share limitations set forth in Section 3.2, but shall be
excluded in calculating the individual limitations under Section 3.3(a).

        4.3    Replacement Options.    If an option granted under the Plan
constitutes a Conversion Award with respect to an option under the Abbott Plans
that provided for the grant of replacement stock options if all or a portion of
the exercise price or taxes incurred in connection with the exercise of the
option are paid with the delivery (or in the case of payment of taxes, the
withholding of shares) of other shares of Abbott Laboratories, then the
Conversion Award shall provide for a replacement stock option (a "Replacement
Option"). Each Replacement Option shall cover the number of shares of Stock
surrendered (by actual delivery or by attestation) to satisfy the Exercise
Price, plus the number of shares surrendered (by actual delivery or attestation)
or withheld to satisfy the Participant's tax liability, shall have an Exercise
Price equal to 100% of the Fair Market Value of Stock, shall be first
exercisable six months from the date of grant of the Replacement Option and
shall have the expiration date of the original option.

SECTION 5
CHANGE IN CONTROL

        5.1    Subject to the provisions of Section 3.4 (relating to the
adjustment of shares), and except as otherwise provided in the Plan or the terms
of any award:    

        (a)    If a Participant who is an employee or Director of the Company or
a subsidiary at the time of a Change in Control then holds one or more
outstanding options or SARs, all such options and SARs then held by the
Participant shall become fully exercisable on and after the date of the Change
in Control (subject to the expiration provisions otherwise applicable to the
option or

6

--------------------------------------------------------------------------------



SAR), and any Stock purchased by the Participant under such option or acquired
under such SAR following such Change in Control shall be fully vested upon
exercise.    

        (b)    If a Participant who is an employee or Director of the Company or
a subsidiary at the time of a Change in Control then holds one or more stock
awards described in paragraph 2.1(c) or cash incentive awards described in
paragraph 2.1(d), such awards shall be fully earned and vested (and all
performance measures deemed to be achieved).    

        5.2    Change in Control.    For purposes of this Plan, a "Change in
Control" shall be deemed to have occurred on the earliest of a Change in
Ownership, a Change in Effective Control, or a Change in Ownership of Assets,
each as defined below.

        (a)    Change in Ownership    

          (i)  In general.    Except as provided in paragraph (b)(ii) of this
Section, a Change in Ownership of the Company occurs on the date that any one
person, or more than one person acting as a group (as defined in
paragraph (a)(ii) of this Section), acquires ownership of the Company's stock
that, together with stock held by such person or group, constitutes more than
50% of the total fair market value or total voting power of the Company's stock.
However, if any one person, or more than one person acting as a group, is
considered to own more than 50% of the total fair market value or total voting
power of the Company's stock, the acquisition of additional stock by the same
person or persons is not considered to cause a Change in Ownership of the
Company (or to cause a Change in Effective Control of the Company (within the
meaning of paragraph (b) of this Section)). An increase in the percentage of
stock owned by any one person, or persons acting as a group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this Section. This
paragraph (a)(i) applies only when there is a transfer of the Company's stock
(or issuance of stock of the Company) and stock in the Company remains
outstanding after the transaction.

         (ii)  Persons acting as a group.    For purposes of paragraph (a)(i)
above, persons will not be considered to be acting as a group solely because
they purchase or own stock of the Company at the same time. However, persons
will be considered to be acting as a group if they are owners of a corporation
that enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. If a person, including an entity,
owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders only with respect to
the ownership in that corporation before the transaction giving rise to the
change and not with respect to the ownership interest in the other corporation.

        (b)    Change in Effective Control    

          (i)  In general.    Notwithstanding that the Company has not undergone
a Change in Ownership under paragraph (a) of this Section, a Change in Effective
Control of the Company occurs only on either of the following dates:

         (1)  The date any one person, or more than one person acting as a group
(as determined under paragraph (a)(ii) of this Section), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company.

7

--------------------------------------------------------------------------------



        (2)   The date a majority of members of the Board is replaced during any
12-month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election.

         (ii)  Acquisition of additional control.    If any one person, or more
than one person acting as a group, is considered to effectively control the
Company (within the meaning of this paragraph (b)), the acquisition of
additional control of the Company by the same person or persons is not
considered to cause a Change in Effective Control of the Company (or to cause a
Change in Ownership of the Company within the meaning of paragraph (a) of this
Section).

        (c)    Change in Ownership of Assets    

          (i)  In general.    A Change in Ownership of Assets occurs on the date
that any one person, or more than one person acting as a group (as determined in
paragraph (a)(ii) of this Section), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
Company's assets immediately before such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

         (ii)  Transfers to a related person—There is no Change in Control event
under this paragraph (c) when there is a transfer to an entity that is
controlled by the shareholders of the transferring corporation immediately after
the transfer, as provided in this paragraph (c)(ii). A transfer of assets by the
Company is not treated as a Change in Ownership of Assets if the assets are
transferred to—

        (1)   A shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock;

        (2)   An entity, 50% or more of the total value or voting power of which
is owned, directly or indirectly, by the Company;

        (3)   A person, or more than one person acting as a group, that owns,
directly or indirectly, 50% or more of the total value or voting power of all
the outstanding stock of the Company; or

        (4)   An entity, at least 50% of the total value or voting power of
which is owned, directly or indirectly, by a person described in
paragraph (c)(ii)(3) above.

For purposes of this paragraph (c)(ii) and except as otherwise provided above, a
person's status is determined immediately after the transfer of the assets.

        (iii)  Persons acting as a group.    Persons will not be considered to
be acting as a group solely because they purchase assets of the Company at the
same time. However, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of assets, or similar business transaction with the Company. If a
person, including an entity shareholder, owns stock in both corporations that
enter into a merger, consolidation, purchase or acquisition of assets, or
similar transaction, such shareholder is considered to be acting as a group with
other shareholders in a corporation only to the extent of the ownership in that
corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

8

--------------------------------------------------------------------------------





        5.3    Amendment of Section 5.    The provisions of this Section 5 may
not be amended or deleted, nor superseded by any other provision of this Plan
during the pendency of a Potential Change in Control. A "Potential Change in
Control" shall exist during any period in which the circumstances described in
paragraphs (a), (b), (c) or (d), below, exist (provided, however, that a
Potential Change in Control shall cease to exist not later than the occurrence
of a Change in Control):

(a)The Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control, provided that a Potential Change in
Control described in this Section 5.3 shall cease to exist upon the expiration
or other termination of all such agreements.

(b)Any Person (without regard to the exclusions set forth in subsections (i)
through (iv) of such definition) publicly announces an intention to take or to
consider taking actions the consummation of which would constitute a Change in
Control; provided that a Potential Change in Control described in this
paragraph (b) shall cease to exist upon the withdrawal of such intention, or
upon a determination by the Board that there is no reasonable chance that such
actions would be consummated.

(c)Any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 10% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates).

(d)The Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control exists; provided that a Potential
Change in Control described in this paragraph (d) shall cease to exist upon a
determination by the Board that the reasons that gave rise to the resolution
providing for the existence of a Potential Change in Control have expired or no
longer exist.

SECTION 6
COMMITTEE

        6.1    Administration.    The authority to control and manage the
operation and administration of the Plan shall be vested in a committee (the
"Committee") in accordance with this Section 6. The Committee shall be selected
by the Board. Subject to applicable stock exchange rules, if the Committee does
not exist, or for any other reason determined by the Board, the Board may take
any action under the Plan that would otherwise be the responsibility of the
Committee. Notwithstanding the foregoing, with respect to any action,
determination, interpretation or modification with respect to a specific award
granted to a non-employee Director, other than ministerial actions, the
Committee shall be comprised of the Board.

        6.2    Powers of Committee.    The Committee's administration of the
Plan shall be subject to the following:

(a)Subject to the provisions of the Plan, the Committee will have the authority
and discretion to select from among the Company's employees and directors those
persons who shall receive awards, to determine the time or times of receipt, to
determine the types of awards and the number of shares covered by the awards, to
establish the terms, conditions, performance criteria, restrictions, and other
provisions of such awards, and (subject to the restrictions imposed by
Section 7) to cancel or suspend awards.

(b)To the extent that the Committee determines that the restrictions imposed by
the Plan preclude the achievement of the material purposes of the awards in
jurisdictions outside the

9

--------------------------------------------------------------------------------



United States, the Committee will have the authority and discretion to modify
those restrictions as the Committee determines to be necessary or appropriate to
conform to applicable requirements or practices of jurisdictions outside of the
United States.

(c)The Committee will have the authority and discretion to interpret the Plan,
to establish, amend, and rescind any rules and regulations relating to the Plan,
and to make all other determinations that may be necessary or advisable for the
administration of the Plan.

(d)Any interpretation of the Plan by the Committee and any decision made by it
under the Plan is final and binding on all persons.

(e)In controlling and managing the operation and administration of the Plan, the
Committee shall take action in a manner that conforms to the articles and bylaws
of the Company, and applicable state corporate law.

        6.3    Delegation by Committee.    Except to the extent prohibited by
applicable law, the applicable rules of a stock exchange or this Plan, or as
necessary to comply with the exemptive provisions of Rule 16b-3 under the
Exchange Act, the Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it, including without limitation, (a) delegating to a committee of
one or more members of the Board who are not "independent directors" within the
meaning of Section 162(m) of the Code, the authority to grant awards under the
Plan to eligible persons who are either (i) not then "covered employees," within
the meaning of Section 162(m) of the Code and are not expected to be "covered
employees" at the time of recognition of income resulting from such award or
(ii) not persons with respect to whom the Company wishes to comply with
Section 162(m) of the Code and/or (b) delegating to a committee of one or more
members of the Board who are not "non-employee directors," within the meaning of
Rule 16b-3, the authority to grant awards under the Plan to eligible persons who
are not then subject to Section 16 of the Exchange Act. Any such allocation or
delegation may be revoked by the Committee at any time. To the extent permitted
by applicable law and resolution of the Board, the Committee may delegate all or
any part of its responsibilities to any officer of the Company.

        6.4    Information to be Furnished to Committee.    As may be permitted
by applicable law, the Company and its subsidiaries shall furnish the Committee
with such data and information as it determines may be required for it to
discharge its duties. The records of the Company and its subsidiaries as to an
employee's or Participant's employment, termination of employment, leave of
absence, reemployment and compensation shall be conclusive on all persons unless
determined to be incorrect. Subject to applicable law, Participants and other
persons entitled to benefits under the Plan must furnish the Committee such
evidence, data or information as the Committee considers desirable to carry out
the terms of the Plan.

SECTION 7
AMENDMENT AND TERMINATION

        Subject to the limitations of Section 5.3, the Board may, at any time,
amend or terminate the Plan, and may amend any award agreement, provided that no
amendment or termination may, in the absence of written consent to the change by
the affected Participant (or, if the Participant is not then living, the
affected beneficiary), adversely affect the rights of any Participant or
beneficiary under any award granted under the Plan prior to the date such
amendment is adopted by the Board; and further provided, that adjustments
pursuant to Section 3.4 (and not in violation of paragraphs (a) and (b) thereof)
shall not be subject to the foregoing limitations of this Section 7; and further
provided that no amendment may (i) remove the provisions of subsection 2.3
(relating to option repricing), (ii) materially increase the benefits accruing
to Participants under the Plan, (iii) materially increase the

10

--------------------------------------------------------------------------------




aggregate number of securities which may be issued under the Plan, or
(iv) materially modify the requirements for participation in the Plan, unless
the amendment is approved by the Company's stockholders. With respect to any
deferrals under Section 2.6, in the event of a termination of the Plan, the
Company shall distribute all deferred amounts to the participants provided
(i) the Company terminates all non-qualified deferred compensation arrangements
of the same type at the same time that the Plan is terminated; (ii) except for
payments that would be payable if no termination had occurred, the Company makes
no payments of the deferred amounts to Participants for 12 months but makes all
payments within 24 months; and (iii) the Company adopts no new non-qualified
deferred compensation arrangement of the same type for five years.

SECTION 8
GENERAL TERMS

        8.1    No Implied Rights.    

        (a)    No Rights to Specific Assets.    Neither a Participant nor any
other person shall, by reason of participation in the Plan, acquire any right in
or title to any assets, funds or property of the Company or any subsidiary
whatsoever, including, without limitation, any specific funds, assets, or other
property which the Company or any subsidiary, in its sole discretion, may set
aside in anticipation of a liability under the Plan. A Participant shall have
only a contractual right to the Stock or amounts, if any, payable under the
Plan, unsecured by any assets of the Company or any subsidiary, and nothing
contained in the Plan shall constitute a guarantee that the assets of the
Company or any subsidiary shall be sufficient to pay any benefits to any person.

        (b)    No Contractual Right to Employment or Future Awards.    The Plan
does not constitute a contract of employment, and selection as a Participant
will not give any participating employee the right to be retained in the employ
of the Company or any subsidiary, nor any right or claim to any benefit under
the Plan, unless such right or claim has specifically accrued under the terms of
the Plan. Except as otherwise provided in the Plan, no award under the Plan
shall confer upon the holder thereof any rights as a shareholder of the Company
prior to the date on which the individual fulfills all conditions for receipt of
such rights.

        8.2    Transferability.    The Committee may provide at the time it
makes an award under the Plan or at any time thereafter that such award may be
transferable by the Participant, subject to such limitations as the Committee
may impose. Except as otherwise so provided by the Committee, awards under the
Plan are not transferable except as designated by the Participant by will or by
the laws of descent and distribution.

        8.3    Form and Time of Elections.    Unless otherwise specified herein,
each election required or permitted to be made by any Participant or other
person entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall be filed with the Company at such times, in such form,
and subject to such restrictions and limitations, not inconsistent with the
terms of the Plan, as the Committee shall require.

        8.4    Evidence.    Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

        8.5    Tax Withholding.    All distributions under the Plan are subject
to withholding of all applicable taxes, and the Committee may condition the
delivery of any shares or other benefits under the Plan on satisfaction of the
applicable withholding obligations. Except as otherwise provided by the
Committee, such withholding obligations may be satisfied (i) through cash
payment by the Participant; (ii) through the surrender of shares of Stock which
the Participant already owns; or (iii) through the surrender of shares of Stock
to which the Participant is otherwise entitled under the Plan; provided,
however, that

11

--------------------------------------------------------------------------------



except as otherwise specifically provided by the Committee, such shares under
clause (iii) may not be used to satisfy more than the Company's minimum
statutory withholding obligation.

        8.6    Action by Company or Subsidiary.    Any action required or
permitted to be taken by the Company or any subsidiary shall be by resolution of
its board of directors, or by action of one or more members of the board
(including a committee of the board) who are duly authorized to act for the
board, or (except to the extent prohibited by applicable law or applicable rules
of any stock exchange) by a duly authorized officer of such company.

        8.7    Successors.    All obligations of the Company under this Plan
shall be binding upon and inure to the benefit of any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business, stock, and/or assets of the Company.

        8.8    Gender and Number.    Where the context admits, words in any
gender shall include any other gender, words in the singular shall include the
plural and the plural shall include the singular.

SECTION 9
DEFINED TERMS

        In addition to the other definitions contained herein, the following
definitions shall apply:

        (a)    Affiliates.    The term "Affiliates" has the meaning ascribed to
it in paragraph 5.2(f).

        (b)    Beneficial Owner.    The term "Beneficial Owner" has the meaning
ascribed to it in paragraph 5.2(f).

        (c)    Board.    The term "Board" means the Board of Directors of the
Company.

        (d)    Change in Control.    The term "Change in Control" has the
meaning ascribed to it in Section 5.2.

        (e)    Code.    The term "Code" means the Internal Revenue Code of 1986,
as amended. A reference to any provision of the Code shall include reference to
any successor provision of the Code.

        (f)    Committee.    The term "Committee" means the Committee acting
under Section 6.

        (g)    Company.    The term "Company" means Hospira, Inc. and its
successors and assigns.

        (h)    Conversion Award.    The term "Conversion Award" means an award
described in Section 4.1.

        (i)    Director.    The term "Director" means a member of the Board.

        (j)    Distribution.    The term "Distribution" means the distribution
of Company shares to shareholders of Abbott Laboratories pursuant to the
Separation and Distribution Agreement.

        (k)    Exchange Act.    The term "Exchange Act" has the meaning ascribed
to it by paragraph 5.2(f).

        (l)    Exercise Price.    The term "Exercise Price" means the price
established with respect to an option or SAR pursuant to Section 2.2.

        (m)    Fair Market Value.    The "Fair Market Value" of the Stock means
the average of the highest and lowest sales prices for the Stock as reported by
the New York Stock Exchange Composite Reporting System. For purposes of
Sections 2.2 and 4.3, the "Fair Market Value" of the Stock means the average of
the highest and lowest sales prices for the Stock as reported by the New York
Stock Exchange Composite Reporting System on the date of the grant.
Notwithstanding

12

--------------------------------------------------------------------------------






the foregoing, where applicable foreign law requires that Fair Market Value be
based upon a specific price averaging method and period, such averaging method
and period may be substituted for the foregoing definition of Fair Market Value
provided the averaging period does not exceed 30 days.

        (n)    ISO.    The term ISO has the meaning ascribed to it in
paragraph 2.1(a).

        (o)    Participant.    The term "Participant" means any individual who
has received an award under the Plan.

        (p)    Person.    The term "Person" has the meaning ascribed to it by
paragraph 5.2(f).

        (q)    Potential Change in Control.    The term "Potential Change in
Control" has the meaning ascribed to it in Section 5.3.

        (r)    SAR.    The term "SAR" has the meaning ascribed to it in
paragraph 2.1(b).

        (s)    Separation and Distribution Agreement.    The term "Separation
and Distribution Agreement" means the agreement entered into between the Company
and Abbott Laboratories pursuant to which Abbott Laboratories accomplished the
spin-off of the Hospira Business (as defined therein).

        (t)    Stock.    The term "Stock" means common stock of the Company.

        (u)    Transaction.    The term "Transaction" has the meaning ascribed
to it in paragraph 3.4(a).

13

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.8

